  Case 1:18-bk-11658-MPP              Doc 144 Filed 04/25/19 Entered 04/25/19 13:59:31               Desc
                                       Main Document    Page 1 of 2
Motions to sell free and clear must be set for hearing under the local rules of court. Moreover,
the required filing fee has not been paid and the certificate of service does not evidence service
on the affected creditors in accordance with Rules 9014 and 7004. Denial is without prejudice.




THE RELIEF SOUGHT IN THIS ORDER IS DENIED.
SIGNED this 25th day of April, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________




                                               D
                                             IE
                 EN
  D
Case 1:18-bk-11658-MPP   Doc 144 Filed 04/25/19 Entered 04/25/19 13:59:31   Desc
                          Main Document    Page 2 of 2




                                D
                              IE
          EN
D
